14‐3007‐cr  
United States v. Kelvin Martinez 

                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 16th day of March, two thousand sixteen. 

PRESENT:             CHESTER J. STRAUB, 
                     DENNY CHIN, 
                     SUSAN L. CARNEY, 
                                                   Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA, 
                           Appellee, 

                                        v.                                                        14‐3007‐cr     

KELVIN MARTINEZ,   
                                                   Defendant‐Appellant. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR DEFENDANT‐APPELLANT:                                     GLENN A. GARBER, Glenn A. Garber, P.C., 
                                                             New York, New York. 

FOR APPELLEE:                                                BRENDAN F. QUIGLEY, Damian Williams, 
                                                             Michael A. Levy, Assistant United States 
                                                             Attorneys, for Preet Bharara, United States 
                                                             Attorney for the Southern District of New 
                                                             York, New York, New York. 
                                                                                               


              Appeal from a judgment of the United States District Court for the 

Southern District of New York (Engelmayer, J.).   

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Defendant‐appellant Kelvin Martinez appeals from a judgment entered 

July 25, 2014, following a jury trial, convicting him of conspiring to distribute and 

possess with an intent to distribute five kilograms or more of cocaine, in violation of 21 

U.S.C. §§ 846 and 841(b)(1)(A), and of possessing with intent to distribute 500 grams or 

more of cocaine, in violation of 21 U.S.C. § 841(b)(1)(B).  The district court sentenced 

Martinez principally to the mandatory minimum term of 120 monthsʹ imprisonment, to 

be followed by five yearsʹ supervised release.  In a counseled brief, Martinez challenges 

a number of the district courtʹs evidentiary rulings at trial.  Martinez additionally 

submits a pro se brief in which he raises issues concerning the indictment, the 

sufficiency of the evidence, a Fourth Amendment violation, and his sentence.  We 

assume the partiesʹ familiarity with the underlying facts, the procedural history of this 

case, and the issues on appeal. 

I. Limitation of Witness Testimony 

              Martinez argues that the district court abused its discretion by refusing to 

reopen the cross‐examination of a cooperating witness, by limiting cross‐examination of 




                                            ‐ 2 ‐ 
                                                                                                


the governmentʹs expert chemist witness, and by restricting Martinezʹs questioning of 

law enforcement witnesses about their background investigation of the cooperator.   

               We review a district courtʹs decision to restrict cross‐examination for 

abuse of discretion.  See United States v. Crowley, 318 F.3d 401, 417 (2d Cir. 2003).  The 

Sixth Amendment right to confront witnesses is applicable to cross‐examination 

proceedings.  See Davis v. Alaska, 415 U.S. 308, 315‐16 (1974).  The right to cross‐

examination, however, is not absolute.  ʺ[T]rial judges retain wide latitude insofar as the 

Confrontation Clause is concerned to impose reasonable limits on such cross‐

examination based on concerns about, among other things, harassment, prejudice, 

confusion of the issues, the witnessʹ safety, or interrogation that is repetitive or only 

marginally relevant.ʺ  Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986).   

               First, the district judge did not abuse his discretion in refusing to reopen 

the cross‐examination of the cooperator, as defense counsel had a full opportunity to 

cross‐examine the witness, including about his criminal history and what he hoped to 

gain by cooperating.  Moreover, the district court reasonably found that the additional 

areas that defense counsel wanted to explore were ʺcompletely collateralʺ and not 

ʺultimately impeaching.ʺ  App. at 454‐56.  Therefore, the jury had sufficient information 

with which to evaluate the witnessʹs credibility and his motives for testifying against 

Martinez.   




                                             ‐ 3 ‐ 
                                                                                                   


               Second, the district court did not improperly curtail defense counselʹs 

cross‐examination of DEA chemist Brian OʹRourke.  On direct, OʹRourkeʹs limited 

testimony was that he tested the substance found in Martinezʹs car during his arrest and 

that it was cocaine.  On cross, Martinez questioned OʹRourke at length about the colors, 

dosages, and chemical compositions of different prescription pills.  Eventually, the 

district court interjected that the questioning had gone ʺway beyond the scopeʺ of direct 

examination.  Id. at 501.  The district court determined that defense counsel had ʺably 

put on the recordʺ the foundation for his argument that the text messages referred to 

pills instead of cocaine and that further testimony regarding the chemical composition 

of different types of prescription pills would not be helpful.  Id. at 509‐12.  These 

determinations were not unreasonable.1 

               Last, the district court did not abuse its discretion by refusing to permit 

defense counsel to cross‐examine the law enforcement witnesses about their 

investigations into the background of the cooperating witness.  During the 

governmentʹs examination of the cooperator, the government introduced the 

cooperatorʹs cooperation agreement and elicited testimony that the agreement obligated 

the witness to tell the truth.  Martinez contends that this opened the door to permit him 

to cross‐examine the agents about their investigation into the cooperatorʹs background.  
                                                 
1       Similarly, the district court did not abuse its discretion in refusing to grant Martinezʹs 
request for a continuance to call his own chemist, where the request was made well after the 
trial had started, the proposed witness was not identified, and defense counsel had ample 
notice before trial that the government would be calling a chemist, and that the interpretation of 
the text messages would be a central issue at trial.   
                                               ‐ 4 ‐ 
                                                                                              


When the defense attacks the credibility of a government witness, however, the 

government may introduce a truth‐telling provision in the witnessʹ cooperation 

agreement to rehabilitate the witness.  See United States v. Carr, 424 F.3d 213, 228 (2d Cir. 

2005).  Here, Martinez had attacked the witnessʹs credibility in his counselʹs opening 

statement and the government therefore was permitted to resuscitate his credibility.  

Nor did the governmentʹs introduction of the truth‐telling provision amount to an 

expression of the prosecutorʹs belief about the witnessʹs credibility, nor did it put the 

governmentʹs own assessment of his credibility at issue.  See id.  Accordingly, there was 

no abuse of discretion.  

II. Issues Raised in Martinezʹs Pro Se Appellate Brief  

              Martinez filed a pro se supplemental brief arguing that there was a 

constructive amendment of the indictment, the evidence was insufficient to prove a 

single conspiracy, his Fourth Amendment rights were violated when agents conducted 

a warrantless search of his cellphone, and the sentence was procedurally and 

substantively unreasonable.  We have considered all of the arguments and conclude that 

they lack any merit. 

                                           *    *    * 

              Accordingly, we AFFIRM the judgment of the district court. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 5 ‐